DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 11 and 21, in addition to other limitations in the claims, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing:
Claim 11, a processor configured to: receive input indicative of a request to capture an image of an environment viewable through the lens under a desired lighting condition, select a model associated with the desired lighting condition from amongst a series of models in a memory, wherein each model of the series of models is associated with a different lighting condition, and drive, based on the model, each channel of the multiple channels to produce electromagnetic radiation across a range of wavelengths.
Claim 21, accessing a memory that stores a series of color mixing models associated with different lighting conditions; selecting a color mixing model associated with the desired lighting condition from amongst the series of color mixing models; and driving, based on the color mixing model, an illuminant array having at least three color channels to achieve the desired lighting condition, wherein the color mixing model specifies an amount of electric current to be provided to each color channel to achieve the desired lighting condition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Velarde et al. (2016/0088278) and Segapelli et al. (2018/0359465) disclose an electronic device comprising: an image sensor configured to generate images from light collected through a lens; a light source that includes multiple channels, wherein each channel includes one or more illuminants able to produce electromagnetic radiation having a given wavelength, and wherein each channel is separately addressable to produce electromagnetic radiation having a different wavelength; a processor configured to: receive input indicative of a request to capture an image of an environment viewable through the lens; and a memory included an instruction for color mixing having a correlated color temperature for providing white light; but there is no teaching of selecting a color mixing model associated with the desired lighting condition from amongst the series of color mixing models and the allowable subject matter describe above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        11/4/21